
 
EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


          THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
effective as of  May 18, 2018, by and between PGT Industries, Inc., a Florida
corporation (the "Employer"), and Robert A. Keller, an individual and resident
of the State of Florida (the "Employee").


RECITALS:


          Employer desires to continue employing Employee upon the terms and
conditions set forth herein, and the Employee wishes to accept such continued
employment upon the terms and conditions set forth herein including, without
limitation, the nondisclosure and noncompetition covenants and agreements of the
Employee set forth in Sections 7 and 8 hereof, in order to cause Employer to
provide Employee the Compensation (as defined herein) and any rights to
Termination Pay pursuant to Section 6.2 hereof.


AGREEMENT


          In consideration of the foregoing and the mutual promises and
covenants set forth herein, the parties, intending to be legally bound, agree as
follows:


     1.   Definitions.


          For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.


          "Affiliate(s)" means any Person, directly or indirectly controlled by,
or under common control with, the Employer or any other referenced Person.


          "Agreement" means this Employment Agreement.


          "Annual Performance Bonus" has the meaning set forth in Section 3.2 of
this Agreement.


          "Benefits" has the meaning set forth in Section 3.1(b).


          "Board of Directors" means the board of directors of PGT Innovations,
Inc. .


- 1 -

--------------------------------------------------------------------------------

          "Cause" means the occurrence of any of the following events during the
Employment Period: (a) conduct amounting to fraud or dishonesty against the
Employer or any Affiliate of the Employer; (b) the Employee's intentional
misconduct, refusal or failure to follow the lawful directions of the chief
executive  officer of the Company, or such other senior executive officer  as
the Employee may report to from time to time (collectively, the "Senior
Managers")  or a breach of this Agreement; (c)  intoxication with alcohol or
drugs while on the Employer's property or while carrying out the business of the
Employer; (d) a conviction or plea of guilty or nolo contendere to a felony or
to a misdemeanor involving charges of embezzlement, fraud, stealing,  theft or
assault or battery to others; (e) a material breach or violation of the
Company's code of conduct, employee handbook or similar policies or rules that
is reasonably likely to expose the Company or any of its Affiliates to
liability, including without limitation, due to sexual or other forms of
prohibited harassment; or (f) the Employee's failure to observe and comply with
the requirements in Sections 7 or 8 hereof.


          "Compensation" means Salary and Benefits.


          "Confidential Information" means any and all:


               (a) trade secrets concerning the business and affairs of the
Employer or any Affiliate of the Employer, product or service specifications,
data, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current, and
planned research and development, current and planned manufacturing, marketing
or distribution methods and processes, customer lists, prospective customer
lists, current and anticipated customer requirements, price lists, market
studies, business plans, computer software and programs (including object code
and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas, 
designs, methods and information), and any other information, however
documented, that is a "trade secret" either under common law or as such term is
defined by statute under the laws of any applicable jurisdiction;


               (b) information concerning the business and affairs of the
Employer or its Affiliates (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and


               (c) notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Employer or Affiliates of the Employer,
containing or based, in whole or in part, on any information included in the
foregoing.


          "Disability" has the meaning set forth in Section 6.3.


- 2 -

--------------------------------------------------------------------------------

          "Employee Invention" means any idea, invention, technique,
modification, process, or improvement (whether patentable or not), and any work
of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Employee, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed to be conducted by
the Employer or any Affiliate of the Employer, and any such item created by the
Employee, either solely or in conjunction with others, following termination of
the Employee's employment with the Employer, that is based upon or uses
Confidential Information; provided, however, that any item so created by the
Employee that is based upon or uses Confidential Information that the Employee
demonstrates was or became generally available to the public, other than as a
result of a disclosure by the Employee, will not be deemed to be an Employee
Invention for any purposes.


          "Employer" is the entity identified on the first page of this
Agreement and its successors and assigns.


          "Employment Period" means the term of the Employee's employment with
the Employer.


          "Good Reason" means the occurrence of any of the following events
during the Employment Period: (a) a material diminution of the duties or
responsibilities of the Employee; or (b) the assignment of the Employee to a
worksite outside of a fifty (50) mile radius from the Employer's current
headquarters; provided, however, that none of the foregoing events or conditions
will constitute "Good Reason" unless: (i) Employee provides the Employer with
written objection to the event or condition within thirty (30) days following
the occurrence thereof, (ii) the Employer does not reverse or otherwise cure the
event or condition within thirty (30) days of receiving that written objection,
and (iii) Employee resigns his employment within thirty (30) days following the
expiration of that cure period.


"Incentive Amount" means the target amount payable to the Employee under the
Employer's Annual Incentive Plan for the award period ending in the year in
which the termination of employment occurs.
          "Noncompetition Agreement" means the agreements and covenants of the
Employee found in Section 8.2.


          "Noncompetition Period" means a period of time equal to the Employment
Period plus two (2) years, unless this Agreement is terminated by the Employer
without Cause or by the Employee with Good Reason, in which case the
Noncompetition Period will be for a period of time equal to the Employment
Period plus one (1) year.


          "Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.


          "Proprietary Items" has the meaning set forth in Section 7.2(a)(iv).


- 3 -

--------------------------------------------------------------------------------

          "Salary" has the meaning set forth in Section 3.1(a).


    2.   Employment Term and Duties.


          2.1 Employment. The Employer hereby continues the employment  of the
Employee, effective as of the date hereof, and the Employee shall accept that
continued employment by the Employer, effective as of the date hereof, upon the
terms and conditions set forth in this Agreement.


          2.2 Term. Subject to the provisions of Section 6, the term of the
Employee's employment under this Agreement shall  continue until terminated in
accordance with Section 6.


          2.3 Duties. The Employee will  serve as the Senior Vice President of 
Operations of the Employer, for all of the Employer's Florida-based operations,
with duties and responsibilities associated with and related to such position,
and such other duties and responsibilities as the Employee may be requested to
perform by the Employer's Senior Managers. The Employee will (a) devote the
Employee's business effort, time, energy and skill (vacations and reasonable
absences due to illness excepted) as is necessary to fulfill the duties of his
position and those assigned by the Senior Managers, (b) use his best efforts to
promote the success of the business, and (c) cooperate fully with the lawful
requests of the Senior Managers in the advancement of the best interests of the
Employer and its Affiliates. During the Employment Period, the Employee shall
not be engaged in or provide services to any other business or enterprise which
interferes with the Employee's performance of the Employee's job duties, and
other obligations under this Agreement.


     3.   Compensation.


          3.1  Basic Compensation.


               (a) Salary. The Employer shall pay to the Employee an annualized
salary at a rate of $300,000 per year, subject to the provisions of Section 6
and adjusted as provided below (the "Salary"), which Salary will be payable in
equal periodic installments in accordance with the Employer's customary payroll
practices. The Salary will be reviewed by the President and CEO of PGT
Innovations, Inc. at least once each year and may be adjusted by the Employer
following such review and approval of any adjustment by the Board of Directors.
Any such adjustment in the Salary shall be made by, and at the sole discretion
and approval of, the President and CEO and the Board of Directors, as the case
may be, and, as adjusted, shall become the Employee's new "Salary" hereunder
(unless and until further adjusted).


- 4 -

--------------------------------------------------------------------------------

               (b) Benefits. The Employee will be entitled to participate in
such life insurance, hospitalization and medical plans or insurance coverage,
disability, and other employee benefit plans, programs and policies of the
Employer in effect from time to time (collectively, the "Plans"), vacation and
holidays (as further provided in Section 5 below), and any other plan which may
be made available by the Employer to its key management employees from time to
time in the future, if, and to the extent that, the Employee is eligible under
the terms of such Plans. All of the plans, agreements, and undertakings of
Employer set forth above shall be called, collectively, the "Benefits." Any
Benefits hereunder shall be subject to such local, state or federal tax
reporting requirements as maybe in effect from time to time.  This Agreement
will not limit the Employer's ability to amend, modify or terminate such Plans
at any time for any reason.
 
    3.2  Annual Performance Bonus.


          As additional incentive compensation for the services to be rendered
by the Employee pursuant to this Agreement, the Employee shall be eligible, each
calendar year, to receive a bonus (the "Annual Performance Bonus"), if and to
the extent that the performance metrics or other requirements that must be
satisfied in order for the Employee to receive the Annual Performacne Bonus have
been achieved. The determination of whether to pay an Annual Performance Bonus,
if any, and the amount of any such Annual Performance Bonus, shall be determined
by the  Board of Directors, in their discretion.  Any Annual Performance Bonus
that is due to the Employee hereunder shall be paid as soon as practicable, but
in no event later than 30 days following completion of the Employer's audited
financial statements of the year to which the Annual Performance Bonus relates.








     4.   Facilities and Expenses.


          The Employer will furnish the Employee with office space, equipment,
supplies, computer and facsimile equipment, telephones (including cellular
telephone), and such other facilities, support staff and personnel as the
Employer deems necessary or appropriate for the performance of the Employee's
duties under this Agreement. The Employer will reimburse the Employee for
reasonable business expenses incurred by him on behalf of the Employer in the
performance of his duties; provided, that Employee furnishes to Employer
documentation of such expenses as is required by the Internal Revenue Service
and the Employer's internal policies, as well as such other documentation as the
Employer may request. In addition, the Employer will reimburse the Employee or
otherwise provide and pay for all professional affiliation expenses incurred by
the Employee that have been pre-approved by the Employer. The Employee must file
authorization requests, to the extent required by the Employer's employment
policies and, in all instances, expense reports with respect to such expenses in
accordance with the Employer's policies.


- 5 -

--------------------------------------------------------------------------------

     5.   Vacations and Holidays.


          The Employee will be entitled to four weeks paid vacation each year or
such other amount of paid vacation as may be provided for in the Employer's
written vacation policy, if greater. Such vacation shall be taken in accordance
with the vacation policies of the Employer in effect for its senior managers
from time to time. Vacation must be taken by the Employee at such time or times
as mutually agreed by the Employee and the Employer. The Employee will also be
entitled to any paid holidays expressly provided for in the Employer's policies.


6.   Termination.


          6.1  Events of Termination.


               (a) Death; Disability. In the event of the Employee's death or
Disability, the Employee's employment with the Employer shall be deemed
terminated as of the end of the month in which such death occurs or such
Disability is determined, and all rights, duties and obligations of the parties
hereunder shall thereupon cease, except for the Employee's obligations under
Section 7 and Section 8 hereof (in the case of a termination due to Disability),
and the Employer's obligations under Sections 6.2(a) and 6.2(b) hereof, as the
case may be.


               (b) By The Employer for Cause. The Employee's employment with the
Employer may be terminated at the option of and by written notice from the
Employer if the Senior Managers  find Cause. Upon any such termination, all
rights, obligations and duties of the parties hereunder shall immediately cease
(including, but not limited to, the payment by the Employer of all
Compensation), except for the Employee's obligations under Section 7 and Section
8 hereof.


               (c) By The Employer Without Cause. The Employer may also
terminate the Employee's employment at any time upon not less than ten (10) days
advance written notice without Cause. Upon expiration of such notice period, all
rights, obligations and duties of the parties hereunder shall immediately cease,
except for the Employee's obligations under Section 7 and Section 8 hereof and
the Employer's obligations under Section 6.2(c). The Employer may accelerate the
effective date of such termination if, in lieu of such notice, and in addition
to the payments required by Section 6.2(c) below, Employer continues to pay
Salary to Employee for a number of days equal to the number of days by which
Employer accelerated the effective date of Employee's termination.


- 6 -

--------------------------------------------------------------------------------

               (d) Voluntary Termination without Good Reason By Employee. The
Employee may terminate his employment with the Employer without Good Reason upon
not less than thirty (30) days advance written notice to the Employer; provided,
however, that after the receipt of such notice, the Employer may, in its
discretion accelerate the effective date of such termination at any time by
written notice to the Employee. Upon the effective date of any such termination,
all rights, obligations and duties of the parties hereunder shall immediately
cease, except for the Employee's obligations under Section 7 and Section 8
hereof and the Employer's obligations under Section 6.2(d).


               (e) Termination with Good Reason by the Employee. The Employee
may terminate his employment with the Employer with Good Reason upon advance
written notice to the Employer; provided, however, that after the receipt of
such notice, the Employer may, in its discretion accelerate the effective date
of such termination at any time by written notice to the Employee. Upon the
effective date of any such termination, all rights, obligations and duties of
the parties hereunder shall immediately cease, except for the Employee's
obligations under Section 7 and Section 8 hereof and the Employer's obligations
under Section 6.2(e).


          6.2 Termination Pay. Upon cessation of Employee's employment with
Employer, the Employer will be obligated to pay the Employee (or, in the event
of his death, his designated beneficiary) only such compensation, if any, as is
provided in this Section 6.2. For purposes of this Section 6.2, the Employee's
designated beneficiary will be such individual beneficiary or trust, located at
such address, as the Employee may designate by notice to the Employer from time
to time or, if the Employee fails to give notice to the Employer of such a
beneficiary, the Employee's estate.


               (a) Termination by Death. If the Employee's employment terminates
because of the Employee's death, in addition to the Benefits otherwise due the
Employee, the Employer will, in accordance with normal payroll practice, pay to
the Employee's designated beneficiary the Employee's Salary for a period of six
(6) months.


               (b) Termination upon Disability. If the Employee's employment is
terminated by either party as a result of the Employee's Disability, as
determined under Section 6.3, in addition to the Benefits otherwise due the
Employee, the Employer will, in accordance with normal payroll practice,
continue to pay to the Employee his Salary for a period of twelve (12) months
following the effective date of such termination.


- 7 -

--------------------------------------------------------------------------------

               (c) Termination by the Employer Without Cause. If the Employer
terminates the Employee's employment without Cause, the Employer will (i) pay to
Employee his Salary, in accordance with normal payroll practice, for a period of
twelve (12) months, commencing no later than the tenth business day following
receipt by the Employer of an executed Release (as described below); (ii) waive
the applicable COBRA continuation coverage for Employee (and, if applicable his
spouse and eligible dependents) for a period of twelve (12) months; and (iii)
pay 100% of Employee's Incentive Amount, in a lump-sum payment payable no later
then the tenth business day following the first anniversary of the receipt by
the Employer of  an executed Release.
               (d) Termination by the Employee without Good Reason. If the
Employee terminates his employment other than with Good Reason, the Employer
shall continue to pay to the Employee his Salary for the shorter of: (i) thirty
(30) days; or (ii) the notice period provided by the Employee with respect to
his termination.


               (e) Termination by the Employee with Good Reason. If the Employee
terminates the Employee's employment with Good Reason, he will be entitled to
the same payments and benefits described above in Section 6.2(c).


          6.3 Definition of Disability. For purposes of this Agreement,
"Disability" has the meaning defined in Treas. Reg. § 1.409A-3(i)(4).


          6.4 Release Required as a Condition of Severance.  Notwithstanding any
other provision of this Agreement, payments under Section 6.2, above, are
conditioned on the Employee's (a) immediate resignation, upon Employer's
request, from all employee and director positions with the Employer and its
affiliates;  (b) execution and delivery to the Employer, within the applicable
review period (e.g., 45 days or 21 days, depending on the context in which the
termination occurs) following the termination of his employment, and
non-revocation of, a general release of claims against the Employer and its
affiliates in such form as the Employer may reasonably require (the "Release");
and (c) the Employee's full compliance with the provisions of this Agreement
following the termination of his employment, including Sections 7 and 8 hereof. 
For avoidance of doubt, the payments and benefits described in this Section 6.2
are in lieu of, and not in addition to, any other severance arrangement
maintained by the Employer.


     7.   Non-Disclosure Covenant; Employee Inventions.


- 8 -

--------------------------------------------------------------------------------

          7.1 Acknowledgments by the Employee. The Employee acknowledges that
(a) during the Employment Period and as a part of his employment, the Employee
will be afforded access to Confidential Information; (b) public disclosure of
such Confidential Information could have an adverse effect on the Employer and
its business; (c) since the Employee possesses substantial expertise and skill
with respect to the Employer's business, the Employer desires to obtain
exclusive ownership of each Employee Invention, and the Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention; (d) the Compensation provided to Employee hereunder
constitutes good and sufficient consideration for the Employee's agreements and
covenants in this Section 7; and (e) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Employer with exclusive ownership of
all Employee Inventions.


          7.2 Agreements of the Employee. In consideration of the Compensation
to be paid or provided to the Employee by the Employer under this Agreement, the
Employee covenants as follows:
               (a) Confidentiality.


                    (i) During and at all times following the Employment Period,
the Employee will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.


                    (ii) Any trade secrets of the Employer will be entitled to
all of the protections and benefits under applicable trade secret laws. If any
information that the Employer deems to be a trade secret is found by a court of
competent jurisdiction not to be a trade secret for purposes of this Agreement,
such information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.


                    (iii) None of the foregoing obligations and restrictions
apply to any part of the Confidential Information that the Employee demonstrates
was or became generally available to the public other than as a result of a
disclosure by the Employee.


- 9 -

--------------------------------------------------------------------------------

                    (iv) The Employee will not remove from the Employer's (or
any Affiliate's) premises (except to the extent such removal is for purposes of
the performance of the Employee's duties at home or while traveling, or except
as otherwise specifically authorized by the Employer in writing) any document,
record, notebook, plan, model, component, device, or computer software or code,
whether embodied in a disk or in any other form (collectively, the "Proprietary
Items").  The Employee recognizes that, as between the Employer and the
Employee, all of the Proprietary Items, whether or not developed by the
Employee, are the exclusive property of the Employer. Upon termination of this
Agreement by either party, the Employee will return to the Employer all of the
Proprietary Items in the Employee's possession or subject to the Employee's
control, and the Employee shall not retain any copies, abstracts, sketches, or
other physical embodiment of any of the Proprietary Items.


               (b) Employee Inventions. Each Employee Invention will belong
exclusively to the Employer. The Employee acknowledges that all of the
Employee's writing, works of authorship, creations, designs, layouts and methods
related to the fabrication, manufacture, processing and production of the
Company's products, and other Employee Inventions are works made for hire and
the property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Employee hereby assigns to the
Employer all of the Employee's right, title, and interest, including all rights
of copyright, patent, and other intellectual property rights, to or in such
Employee Inventions. The Employee covenants that he will promptly:


                    (i) disclose to the Employer in writing any Employee
Invention;


                    (ii) assign to the Employer or to a party designated by the
Employer, at the Employer's request and without additional compensation, all of
the Employee's right to the Employee Invention for the United States and all
foreign jurisdictions;


                    (iii) execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;


                    (iv) sign all other papers necessary to carry out the above
obligations; and


                    (v) give testimony and render any other assistance at
Employer's expense, in support of the Employer's rights to any Employee
Invention.


- 10 -

--------------------------------------------------------------------------------

          7.3 Disputes or Controversies. The Employee recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Employee, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by written agreement among them.


     8. Non-Competition and Non-Interference.


          8.1 Acknowledgments By the Employee. The Employee acknowledges that: 
the services to be performed by Employee under this Agreement are of a special,
unique and unusual character; and (b) the Compensation provided to the Employee
hereunder constitutes good and sufficient consideration for the Employee's
agreements and covenants in this Section 8; and (c) the provisions of this
Section 8 are reasonable and necessary to protect the Employer's business.


          8.2 Covenants of the Employee. In consideration of the acknowledgments
by the Employee, and in consideration of the Compensation to be paid or provided
to the Employee by the Employer, the Employee covenants that  the Employee will
not, directly or indirectly:


               (a) during the Noncompetition Period, (i) solicit business from,
or compete with the Employer for the business of, any customer of the Employer
where the Employee is doing so in the same or similar business as the business
conducted by the Employer (i.e., the manufacturing, marketing and sales of
either impact-resistant or non-impact resistant commercial and/or residential
windows and doors, and vinyl patio or porch enclosures); (ii) own, operate,
control, finance, manage, advise, be employed or engaged by, perform any
services for, invest in or otherwise become associated in any capacity with, any
business, company, partnership, organization, proprietorship, or other entity,
whose activities compete in whole or in part with the activities of the Employer
or any of its Affiliates in any state of the United States in which the Employer
or any of its Affiliates conducted or conducts the manufacturing, marketing,
distribution and/or sales of completed commercial and/or residential windor and
door products (a "Competitive Business"); or (iii) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant; provided, however, that the Employee may purchase or otherwise acquire
up to (but not more than) three percent (3%) of any class of securities of any
Competitive Business (but without otherwise participating in the activities of
such Competitive Business) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; or


- 11 -

--------------------------------------------------------------------------------

               (b) whether for the Employee's own account or the account of any
other person (i) solicit or induce, directly or indirectly, whether or not for
consideration, any employee or agent of the Employer to terminate his or her
relationship with the Employer; or (ii) induce or attempt to induce any
customer, supplier, service provider, vendor, consultant or contractor of the
Employer to terminate or adversely change its relationship with the Employer or
otherwise interfere with any relationship between the Employer and any of the
Employer's customers, prospective customers, suppliers, service providers or
contractors.


          8.3 Enforceability; Notice. If any covenant in Section 8.2 is held to
be unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The period of time applicable to any covenant in Section 8.2 will be
extended by the duration of any violation by the Employee of such covenant. The
Employee will, while the covenant under Section 8.2 is in effect, give notice to
the Employer, within ten (10) days after accepting any other employment, of the
identity of the Employee's employer. Employer may notify such employer that the
Employee is bound by this Agreement and, at the Employer's election, furnish
such employer with a copy of this Agreement or relevant portions thereof.


     9. General Provisions.


          9.1 Injunctive Relief and Additional Remedy. The Employee acknowledges
that the injury that would be suffered by the Employer as a result of a breach
of the provisions of this Agreement (including any provision of Section 7 and
Section 8) would be irreparable and that an award of monetary damages to the
Employer for such a breach would be an inadequate remedy.
Consequently, the Employer will have the right, in addition to any other rights
it may have, at Employer's cost, to obtain injunctive relief to restrain any
breach or threatened breach or otherwise to specifically enforce any provision
of this Agreement, and the Employer will not be obligated to post bond or other
security in seeking such relief.


         9.2 Covenants of Sections 7 and 8 are Essential and Independent. The
covenants by the Employee in Section 7 and Section 8 are essential elements of
this Agreement, and without the Employee's agreement to comply with such
covenants, the Employer would not have entered into this Agreement, offered
continued employment to the Employee or offered the Employee the Salary and
Benefits and other consideration provided hereunder. The Employee's covenants in
Section 7 and Section 8 are independent covenants and the existence of any claim
by the Employee against the Employer under this Agreement or otherwise, or
against any Affiliate of Employer, will not excuse the Employee's breach of any
covenant in Section 7 or Section 8. If the Employee's employment hereunder
expires or is terminated, this Agreement will continue in full force and effect
as is necessary or appropriate to enforce the covenants and agreements of the
Employee in Section 7 and Section 8.


- 12 -

--------------------------------------------------------------------------------

         9.3 Representations and Warranties by the Employee. The Employee
represents and warrants to the Employer that the execution and delivery by the
Employee of this Agreement do not, and the performance by the Employee of the
Employee's obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Employee; or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound.


         9.4 Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


         9.5 Binding Effect; Delegation of Employee's Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any Affiliate to which Employer may assign this
Agreement or any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Employee under this Agreement, being personal, may not be
delegated or assigned.


- 13 -

--------------------------------------------------------------------------------

         9.6 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given (a) when delivered by certified U.S. mail, return receipt requested, to
the address(es) below, or (b) one business day after deposit with a nationally
recognized overnight delivery service (receipt and next day delivery requested),
in each case to the appropriate addresses set forth below (or to such other
addresses as a party may designate by notice to the other parties):


          If to Employer:   PGT Industries
   1070 Technology Drive
   Nokomis, Florida 34275
   Attention: Senior Vice President, Human Resources


          If to Employee:   __________________
   __________________
  __________________


         9.7 Entire Agreement; Amendments. This Agreement, as it may be amended
from time to time, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior employment
arrangements (as the same may have been amended from time to time) and other
agreements or understandings, oral or written, between the parties hereto with
respect to the subject matter hereof. This Agreement may not be amended orally,
but only by an agreement in writing signed by the parties hereto.


         9.8 Governing Law; Venue and Jurisdiction. This Agreement shall be
governed by and construed under Florida law, without regard to conflict of laws
principles. The parties agree that any lawsuit between them arising under this
Agreement shall be filed in any state or federal court located in Sarasota
County, Florida or Tampa, Florida, and each of the parties hereby agrees,
acknowledges and submits itself to the exclusive jurisdiction and venue of such
courts for the purposes of such lawsuit and agrees to accept service of process
in accordance with the provisions for delivery of notice set forth in Section
9.6 hereof.


         9.9 Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement unless otherwise specified. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.


         9.10 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


- 14 -

--------------------------------------------------------------------------------

         9.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.














[SIGNATURE PAGE FOLLOWS]
- 15 -

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties have executed and delivered this
Employment Agreement on the date first written above.






PGT INDUSTRIES, INC.
("Employer")




 By:  ------------------------------------
 Printed Name:
 Title:








 ----------------------------------------
 Printed Name:  _______________
 ("Employee")
































- 16 -